                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

STEVEN DEON TURNER, JR.,                   )   CIV. NO. 19-00338 DKW-KJM
                                           )
              Petitioner,                  )   ORDER DISMISSING PETITION
                                           )   AND DENYING CERTIFICATE OF
              vs.                          )   APPEALABILITY
                                           )
GOVERNOR GAVIN NEWSOM,                     )
STATE OF CALIFORNIA, et al.,               )
                                           )
          Respondents.                     )
_______________________________            )

      Before the court is Petitioner Steven Deon Turner, Jr.’s petition for writ of

habeas corpus under 28 U.S.C. § 2254. Turner is a California state prisoner

incarcerated at the California Correctional Institution, located in Tehachapi,

California.

      The petition is largely incoherent. Turner apparently challenges his October

10, 2014 conviction in the Los Angeles County Superior Court. See Pet., ECF. No.

1, at PageID #12. In support of the Petition, Turner alleges that he is a political

prisoner and sovereign, “natural-born, free, living, breathing, flesh and blood

being,” who is not “STEVEN DEON TURNER JR or any variation or derivative

thereof.” Id. at PageID #6. Turner invokes relief under the Ninth and Tenth

Amendments to the United States Constitution, alleging he has sovereign immunity

from prosecution by the State of California. He seeks release.
                                    DISCUSSION

      A district court may grant a writ of habeas corpus only “within [its]

respective jurisdiction[.]” 28 U.S.C. § 2241(a); see also Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484, 495 443 (1973) (discussing language in

Ahrens v. Clark, 335 U.S. 188 (1948), “indicating that the prisoner’s presence

within the territorial confines of the district is an invariable prerequisite to the

exercise of the District Court’s habeas jurisdiction”) (emphasis added). Section

2241(d) also states that, when a habeas petition is brought in a state with two or

more federal judicial districts, venue lies in either the district of confinement or the

district of conviction. Petitions challenging a conviction generally are heard in the

district of conviction, see, e.g., Dannenberg v. Ingle, 831 F. Supp. 767, 768 (N.D.

Cal. 1993), and petitions challenging the execution of a sentence are preferably

heard in the district of confinement, Dunne v. Henman, 875 F.2d 244, 249 (9th Cir.

1989).

      Turner has no apparent connection to Hawaii; neither state nor federal court

databases show that he has ever been convicted or incarcerated in Hawaii.

Nothing within the Petition supports any other connection to Hawaii or basis for

his filing this Petition in the District of Hawaii. Consequently, this Court lacks

jurisdiction and venue over this action. A district court has discretion to dismiss or

transfer a Petition laid in the wrong venue “in the interest of justice.” See 28


                                            2
U.S.C. §§ 1406(a) & 2241(d). For the following reasons, the Court declines to

transfer this Petition.

       First, Turner has already challenged his conviction and sentence by way of a

petition for writ of habeas corpus in the United State District Court for the Central

District of California. See Turner v. Sullivan, Civ. No. 17-0290-PA (C.D. Cal.).

United States District Judge Percy Anderson denied that petition on its merits on

January 26, 2019 and denied a certificate of appealability. See id., ECF Nos. 47,

49. Thus, any subsequent challenge to Turner’s 2014 conviction and sentence

requires prior authorization from the United States Court of Appeals for the Ninth

Circuit before filing. See 28 U.S.C. § 2244(b). Without appellate certification, any

transferee court lacks subject matter jurisdiction to consider this Petition and

transfer would be futile. See Burton v. Stewart, 549 U.S. 147, 152-53 (2007).

       Second, Turner has filed thirty-one habeas petitions, civil rights complaints,

or appeals in the federal courts. See http://pacer.psc.uscourts.gov.; see, e.g., Turner

v. Sullivan, Civ. No. 17-5903 (C.D. Cal. Aug. 29, 2017) (dismissing petition as

patently frivolous); Turner v. Bacigalupo, Civ. No. 17-01209 (D.C.D.C. July 17,

2017) (dismissing habeas petition for lack of jurisdiction and declining to transfer);

Turner v. Alfaro, Civ. No. 2:2015-cv-00599 (C.D. Cal. 2015) (dismissing habeas

petition). This shows that Turner is well-acquainted with how and where to file an

action in the federal court and suggests his filing here is malicious and intentional.


                                           3
      Finally, Rule 4 of the Rules Governing § 2254 Cases states that a district

judge “must dismiss” a petition “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief.” Summary dismissal is

appropriate when a petition is “patently frivolous or false.” Hendricks v. Vasquez,

908 F.2d 490, 491 (9th Cir. 1990) (quoting Blackledge v. Allison, 431 U.S. 63, 76

(1977)); see also Crone v. Snook, 269 U.S. 540, 540 (1926) (per curiam) (denying

application for in forma pauperis status because question presented in appeal

from denial of habeas petition was “frivolous”).

      Turner’s argument that he is a sovereign citizen who is not subject to the

laws of the State of California or the United States has been soundly rejected by

the courts. See e.g., United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)

(“Regardless of an individual’s claimed status of descent, be it as a ‘sovereign

citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that person

is not beyond the jurisdiction of the courts.”); United States v. Schneider, 910 F.2d

1569, 1570 (7th Cir. 1990) (describing the “sovereign citizen” defense as having

“no conceivable validity in American law”); California v. Harris, 2019 WL

2493621, at *2 (N.D. Cal. May 6, 2019), adopted, 2019 WL 2492082 (N.D. Cal.

June 14, 2019) (same); Williams v. Scheingart, 2015 WL 7351388, at *1 (N.D. Cal.

Nov. 20, 2015) (rejecting habeas petitioner’s argument that the state court lacked

jurisdiction to convict him because he is a “sovereign citizen”). Allowing him to


                                          4
proceed with this frivolous Petition in another court does not further the interests of

justice.

       The Court lacks jurisdiction and venue over this Petition, and the interests of

justice do not support transfer. The Petition is DISMISSED.

       Jurists of reason cannot disagree that Turner fails to make a substantial

showing of the denial of a constitutional right, and thus any request for a certificate

of appealability is DENIED. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003);

28 U.S.C. § 2253(c)(1(A). The Clerk of Court is directed to enter judgment and

terminate this case.

       IT IS SO ORDERED.

       DATED: July 3, 2019 at Honolulu, Hawaii.


                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




Steven Deon Turner, Jr. v. Governor Gavin Newsom, State of California, et al.;
Civil No. 19-00338 DKW KJM; ORDER DISMISSING PETITION AND
DENYING CERTIFICATE OF APPEALABILITY

Turner v. State, No. 1:19-cv-00338 DKW-KJM; (hab ‘19)




                                                5
